DETAILED ACTION
This is a first action on the merits, in response to the claims received 5/3/2019. Claims 1-20 are pending for prosecution below. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) file on 5/3/2019 has been considered by the examiner. An initialed copy is attached herewith.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-4,10-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roehm, (USNO.2011/0273806) in view of Hafner et al, Hafner, (USNO.2011/0208170)
 	As for claim 1, Roehm discloses a device for capturing operating data of a motor-driven tool (ref’s electric motor), wherein the device is configured for arrangement on the tool, the device comprising: a capture and/or evaluation device (via monitoring device), wherein the capture and/or evaluation device is configured to capture at least one quantity, wherein the quantity is dependent on an operating state of the tool, and to evaluate the captured quantity for the purpose of ascertaining the operating data, and/or to capture operating data;  an operating data memory, wherein the operating data memory is configured to store the ascertained and/or captured operating data, and/or a communication interface, wherein the communication interface is configured to transmit the operating data to a terminal,  wherein the capture and/or evaluation device, the operating data memory and/or the communication interface draw electric power from an electrochemical energy store during operation; and an operating mode control device, wherein the operating mode control device is configured to operate the capture and/or evaluation device, the operating data memory and/or the communication interface at a temperature above a temperature limit value in a normal temperature operating mode and at a temperature equal to or below the temperature limit value in a low temperature operating mode, which is different from the normal temperature operating mode, such that less electric power is drawn from the electrochemical energy store in the low temperature operating mode than in the normal temperature operating mode (par.[0013,0022-0024]).
Roehm discloses all limitations, but differs from the claimed invention because he does not explicitly disclose a communication interface is configured to transmit the operating data wirelessly to a terminal.
Hafner discloses a communication interface is configured to transmit the operating data wirelessly to a terminal (par.[0047,0068])
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to have modified the teachings of Roehm by using a communication interface is configured to transmit the operating data wirelessly to a terminal for advantages such as providing the ability to exchange data in a contactless manner (par.[0047]) , as taught by Hafner.
As for claim 2, Roehm discloses comprising the electrochemical energy store.
 	 As for claims 3 and 14, Roehm in combination with Hafner discloses the claimed invention except for the temperature limit value is no more than +10°C and/or no less than -20°C.  Roehm in combination with Hafner discloses the claimed invention except for temperature limit value is no more than 0°C and/or no less than -5°C. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to the temperature limit value is no more than +10°C and/or no less than -20°C and temperature limit value is no more than 0°C and/or no less than -5°C., since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 for advantages such as maximize battery life.
	As for claim 4, Roehm discloses a temperature sensor, wherein the temperature sensor captures the temperature and/or a quantity that is dependent on the temperature, and wherein the operating mode control device is configured to operate the capture and/or evaluation device, the operating data memory and/or the communication interface in the normal temperature operating mode when the temperature limit value is exceeded by the captured temperature or a quantity limit value is exceeded by the captured quantity and in the low temperature operating mode when the temperature limit value is reached or not reached by the captured temperature or the quantity limit value is reached or not reached by the captured quantity (par.[0013,0022-0024]).
 	As for claim 10, Roehm in combination with Hafner discloses the claimed invention except for a buffer capacitor, wherein the buffer capacitor draws electric power from the electrochemical energy store, and wherein the capture and/or evaluation device, the operating data memory and/or the communication interface are configured to draw electric power from the buffer capacitor during operation. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to recognize that the device could have a buffer capacitor, wherein the buffer capacitor draws electric power from the electrochemical energy store, and wherein the capture and/or evaluation device, the operating data memory and/or the communication interface are configured to draw electric power from the buffer capacitor during operation for advantages such as providing a stable store of power supply.
 	As for claims 11 and 16, Roehm in combination with Hafner discloses the claimed invention except for a buffer capacitor has an electrical capacitance of no less than 50 pF and/or of no more than 5000 pF, and/or the buffer capacitor is configured for a voltage of no less than 1 V and of no more than 12 V.  Roehm in combination with Hafner discloses the claimed invention except for buffer capacitor has an electrical capacitance of no less than 100 pF and/or of no more than 1000 pF, and/or the buffer capacitor is configured for a voltage of 3 V. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to a buffer capacitor has an electrical capacitance of no less than 50 pF and/or of no more than 5000 pF, and/or the buffer capacitor is configured for a voltage of no less than 1 V and of no more than 12 V and buffer capacitor has an electrical capacitance of no less than 100 pF and/or of no more than 1000 pF, and/or the buffer capacitor is configured for a voltage of 3 V, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 for advantages such as preventing unstable power distribution.
 	As for claim 12, Roehm discloses operating data memory has an EEPROM operating data memory, the EEPROM operating data memory being designed to erase individual bits.
  	 As for claims 13 and 17, Roehm in combination with Hafner discloses the claimed invention except for an output device, wherein the output device is configured to output an ON state of the device, wherein the output device draws electric power from the electrochemical energy store during operation, and wherein the operating mode control device is configured to operate the output device such that less electric power is drawn from the electrochemical energy store by the output device in the low temperature operating mode than in the normal temperature operating mode . Roehm in combination with Hafner discloses the claimed invention except for an output device is a display. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to recognize that the device could have an output device, wherein the output device is configured to output an ON state of the device, wherein the output device draws electric power from the electrochemical energy store during operation, and wherein the operating mode control device is configured to operate the output device such that less electric power is drawn from the electrochemical energy store by the output device in the low temperature operating mode than in the normal temperature operating mode and the output device is a display for advantages such as informing the user the status of the device.
  	As for claims 15, Roehm in combination with Hafner discloses the claimed invention except for the first active period is 80 ms and/or the first inactive period is 920 ms, and/or the second active period is 40 ms and/or the second inactive period is 1960 ms. It would have been obvious to one of ordinary skill in the art at the time of the invention was made to recognize that the device could have a  first active period is 80 ms and/or the first inactive period is 920 ms, and/or the second active period is 40 ms and/or the second inactive period is 1960 ms for advantages such as preventing unstable power distribution.
 	As for claim 18, Roehm discloses a system comprising: a device according to claim 1; and a motor-driven tool.
 	As for claim 19, Roehm discloses motor-driven tool is a manually guided tool.
As for claim 20, Roehm discloses motor-driven tool is a handheld or soil-guided tool.
  Allowable Subject Matter
Claims 5-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 5: a resistance capture device, wherein the resistance capture device captures a resistance of the electrochemical energy store and/or a quantity that is dependent on the resistance, and wherein the operating mode control device is configured to operate the capture and/or evaluation device, the operating data memory and/or the communication interface in the normal temperature operating mode when a resistance limit value is not reached by the captured resistance or a quantity limit value is not reached by the captured quantity and in the low temperature operating mode when the resistance limit value is reached or exceeded by the captured resistance or the quantity limit value is reached or exceeded by the captured quantity, in combination with the remaining limitations of independent claims. 

Claim 7: the operating mode control device is configured to operate the capture and/or evaluation device, the operating data memory and/or the communication interface in the normal temperature operating mode periodically in intervals during a first active period and not to operate them during a first inactive period and to operate them in the low temperature mode periodically in intervals during a second active period, which is shorter in time than the first, and/or not to operate them, or to render them without power, during a second inactive period, which is longer in time than the first, in combination with the remaining limitations of independent claims.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARUN C WILLIAMS whose telephone number is (571)272-9765.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on 571-272-5056. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/ARUN C WILLIAMS/Primary Examiner, Art Unit 2859